Citation Nr: 0944460	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  02-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling from October 3, 2002, forward, and in excess of 10 
percent disabling prior to October 3, 2002, for residuals of 
right knee injury with arthritis.  

2.  Entitlement to an evaluation in excess of 20 percent 
disabling from October 20, 2008, forward, and in excess of 10 
percent disabling prior to October 20, 2008, for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to 
December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  In September 2005, 
the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings are of record.  

In January 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development.  That development completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to October 3, 2002, the Veteran's residuals of a 
right knee injury with arthritis did not result in extension 
limited to less than zero degrees or flexion limited to less 
than 100 degrees and there is no evidence of recurrent 
subluxation or lateral instability.  

2.  From October 3, 2002, to September 17, 2008, the 
Veteran's residuals of a right knee injury with arthritis did 
not result in extension limited to less than 5 degrees or 
recurrent subluxation or lateral instability but did result 
in pain throughout flexion.  

3.  As of September 17, 2008, the Veteran's residuals of a 
right knee injury with arthritis resulted in extension 
limited to 15 degrees, flexion limited to no less than 95 
degrees, and moderate lateral instability.  

4.  Prior to September 17, 2008, the Veteran's left knee 
disorder did not result in extension limited to less than 
zero degrees or flexion limited to less than 120 degrees and 
there is no evidence of recurrent subluxation or lateral 
instability.  

5.  As of September 17, 2008, the Veteran's left knee 
disorder resulted in extension limited to 10 degrees, flexion 
limited to 100 degrees and moderate lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent 
disabling for residuals of a right knee injury with arthritis 
were not met prior to October 3, 2002.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).  

2.  The criteria for an evaluation higher than 30 percent 
disabling for residuals of a right knee injury with arthritis 
were not met prior to September 17, 2008.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2008).  

3.  The criteria for an evaluation of 20 percent disabling, 
but no higher, for limitation of motion due to a right knee 
injury with arthritis have been met from September 17, 2008, 
forward.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).  

4.  The criteria for an evaluation of 20 percent disabling, 
but no higher, for lateral instability due to a right knee 
injury with arthritis have been met from September 17, 2008, 
forward.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2008).  

6.  The criteria for an evaluation higher than 10 percent 
disabling for a left knee disorder were not met prior to 
September 17, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2008).  

7.  The criteria for an evaluation of 10 percent disabling, 
but no higher, for limitation of motion due to a left knee 
disorder have been met from September 17, 2008, forward.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2008).  

8.  The criteria for an evaluation of 20 percent disabling, 
but no higher, for lateral instability due to a left knee 
disorder have been met from September 17, 2008, forward.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods of time, based on 
the facts found over the course of time relevant to this 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As 
explained by the Court of Appeals for Veteran's Claims 
(Court), "the relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim."  Id. at 509.  VA received the Veteran's claim for an 
increased evaluation for each knee disability in October 
2000.  Therefore, the relevant time focus is from October 
1999 to the present.  

Lateral instability and recurrent subluxation of the knee are 
rated under criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  An evaluation of 10, 20, or 30 percent is 
assigned, respectively, for slight, moderate, or severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Arthritis, whether traumatic or degenerative, is evaluated 
under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under those criteria, arthritis is to be rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  If this would not 
yield a compensable rating, a rating of 10 percent disabling 
will be assigned to each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.  
Additionally, 38 C.F.R. § 4.59 provides that with any form of 
arthritis painful motion is an important factor and the 
intent of the rating schedule is to recognize painful motion 
with joint pathology as productive of disability.  

Limitation of motion of the knee is rated under 38 C.F.R. 
§ 4.71 Diagnostic Code 5260, for limitation of flexion, and 
Diagnostic Code 5261 for limitation of extension.  As to 
limitation of flexion, a 10 percent rating is assigned for 
flexion limited to 45 degrees, a 20 percent rating is 
assigned for flexion limited to 30 degrees, and a 30 percent 
rating is assigned for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  As to limitation of 
extension, a 0 percent rating is assigned for extension 
limited to 5 degrees, a 10 percent rating is assigned for 
extension limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating is assigned for extension limited to 20 degrees, a 40 
percent rating is assigned for extension limited to 30 
degrees, and a 50 percent rating is assigned for extension 
limited to 45 degrees.  C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Limitation of motion and instability of the knee are two 
separate disabilities.  A veteran can be rated separately 
under limitation of motion of the knee and instability.  
VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis 
and is rated under instability of the knee, those two 
disabilities may be rated separately under 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 
5257); see also VAOPGCPREC 9-98 (August 14, 1998).  Separate 
ratings also may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004.  However, only one rating can be assigned 
based on painful motion because to assign two ratings solely 
based on painful motion (i.e., Diagnostic Codes 5260 and 
5261) would violate the rule against pyramiding.  See 38 
C.F.R. § 4.14.  

Service connection was established for a disability of the 
Veteran's right knee in a January 1994 rating decision and a 
10 percent rating was assigned.  That rating remained in 
place until November 2002, when the RO assigned a rating of 
30 percent effective from October 3, 2002.  For the period 
from October 16, 2000 to January 1, 2001 a temporary total 
rating was in place under the provisions of 38 C.F.R. § 4.30.  

Service connection was established for a disability of the 
Veteran's left knee in a May 1995 rating decision and a 10 
percent rating was assigned.  That rating remained in place 
until the RO issued a rating decision in February 2009 
increasing the rating to 20 percent, effective October 20, 
2008.  

The RO has described the Veteran's right knee disability as 
residuals of right knee injury with arthritis and his left 
knee disability as a left knee disorder.  The RO rated both 
disabilities based on the criteria for instability, found at 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Review of the May 
1995 rating decision indicates that the grant of service 
connection for the left knee disability was based in part on 
a determination of arthritis and/or pain due to either 
arthritis or an inservice strained ligament.  Therefore, the 
Board will consider not only whether an increased rating 
under Diagnostic Code 5257 is warranted but also whether an 
additional rating under Diagnostic Codes 5010, 5260, and/or 
5261, is warranted, for either knee.  

There is no relevant evidence of record regarding the 
Veteran's knees between October 1999 and October 2000.  
Treatment records from October 2000 do not provide evidence 
going to the rating criteria with respect to the Veteran's 
left knee disability; an October 2000 medical report from 
Scott and White note only that his knee ligaments were stable 
bilaterally and that he had bilateral knee pain with forced 
flexion and extension.  As his right knee disability is 
evaluated as 100 percent disability from October 2000 to 
January 2001, the October 2000 treatment notes and operative 
reports from Scott and White, a private medical treatment 
provider, do not provide pertinent evidence with regard to 
the schedular criteria as applied to the Veteran's right knee 
disability.  

As to the period after January 2001, the Board has reviewed 
the entire record, including the private treatment records, 
VA treatment records, and the "treatise" information 
provided by the Veteran regarding arthritis in general.  This 
evidence does not add any significant information relevant to 
the rating criteria that is not found in the VA examination 
reports.  

In February 2001, the Veteran underwent a VA examination of 
his knees.  Range of motion of the right knee was from 0 
degrees of extension to 100 degrees of flexion.  Range of 
motion of the left knee was from 0 degrees of extension to 
120 degrees of flexion.  In a section of the report 
requesting a description of objective evidence of painful 
motion, weakness, spasm, and so forth, the examiner reported 
two inch long scars of the left knee and that there was pain 
in the retropatellar area and the inferior patellar border.  
The examiner provided no indication of objective evidence of 
pain, weakness, fatigability, or similar limitations of 
function.  Nor is there any mention in this report of 
instability of either knee.  This report, therefore, does not 
provide for ratings higher than or additional to the ratings 
already assigned.  

On October 3, 2002, the Veteran underwent another VA 
examination of his right knee.  Subjective medical history 
included the Veteran's report that he had pain, weakness, 
stiffness, swelling, giving way, locking, fatigability and 
lack of endurance about the right knee.  He reported flare-
ups of his symptoms one to two times per week that lasted 
from several hours to a full day.  He reported that climbing 
stairs and prolonged standing precipitated right knee pain.  
The examiner stated that the Veteran did have impairment of 
function during flare-up but did not state the extent of 
additional functional impairment of limitation of motion.  
The examiner indicated that there were no episodes of 
dislocation or recurrent subluxation and that his condition 
did cause significant decrease in function of his 
occupational and daily activities.  

Physical examination revealed flexion to 60 degrees with pain 
throughout and extension to 0 degrees.  Specifically 
addressing where the pain began and ended, the examiner 
stated that the Veteran had pain throughout his range of 
motion.  The examiner also stated that the Veteran had 
additional limitation by pain, fatigue, weakness, and lack of 
endurance following repetitive use during the examination.  
He reported that the Veteran did not have any instability of 
his right knee.  

This finding of pain throughout range of motion is evidence 
that the Veteran has pain at 15 degrees of flexion, 
warranting a 30 percent evaluation.  The question is whether 
that pain on motion is limited to pain on flexion.  The first 
entry under the findings states that he had "flexion to 60 
degrees with pain throughout, especially at the 
patellofemoral joint."  The second sentence of that entry 
states "[e]xtension to 0 degrees."  The next entry refers 
to pain throughout motion.  Taken together, the Board finds 
that the first entry qualifies the latter entries and 
therefore, the pain, weakness, and other DeLuca factors 
referred to in the report are most properly associated with 
flexion rather than extension of the Veteran's right knee.  
While painful motion gives rise to a 30 percent rating for 
limitation of flexion this report does not show that a rating 
based on pain on extension is warranted.  Therefore, from 
October 3, 2002, the Veteran's right knee disability is most 
appropriately evaluated as 30 percent disabling under the 
criteria for loss of flexion of his arthritic right knee.  
There is no basis for a separate rating based on instability 
because the Veteran had no instability of his right knee.  

In April 2003, the Veteran underwent VA examination of the 
left knee.  Subjective report from the Veteran was that he 
had left knee pain.  There were no periods of flare-up of 
joint disease.  Physical examination found range of motion 
from 0 degrees of extension to 140 degrees of flexion, with 
pain at full flexion.  There were no other additional 
limitations, such as due to fatigue, weakness, or lack of 
endurance.  The examiner provided no objective results as to 
whether the Veteran had instability or subluxation of his 
left knee; the Veteran reported that he had no episodes of 
dislocation or subluxation.  

This examination report provides no evidence to alter the 10 
percent rating already in place at the time.  Range of motion 
measurements do not allow for a compensable rating under the 
criteria listed in Diagnostic Codes 5260 or 5261.  Based on 
painful motion and the previous findings of arthritis, the 
minimum 10 percent rating already in place is warranted.  As 
there is no evidence of instability a rating under Diagnostic 
Code 5257 is not warranted.  In short, these results do not 
provide for a rating for the left knee higher or in addition 
to the 10 percent already assigned.  

In July 2004, the Veteran underwent VA examination of both 
knees.  The examiner indicated that he had conducted an 
extensive review of the Veteran's medical records.  During 
the examination, the Veteran complained of pain, stiffness, 
swelling, weakness, fatigue, lack of endurance and "lack of 
instability."  He reported that he has flare-up when the 
weather is warm, and that sometimes he experiences severe 
pain getting out of bed, which lasts up to three days.  The 
Veteran reported that he loses 80 to 90 percent of his 
function during flare ups.  He also reported that he uses a 
brace and crutches for both knees and a cane primarily for 
his right knee.  He denied any episodes of dislocation or 
recurrent subluxation.  The Veteran reported that he had 
constitutional symptoms of arthritis, characterized as 
popping, crackling, and swelling and that his knees become 
hot to the touch.  

Physical examination found the Veteran in no apparent 
distress.  He ambulated with a cane and braces on both knees, 
walking slowly with a limp on the right more than the left.  
His right knee was slightly swollen with respect to the left 
but there was no evidence of muscle atrophy, rigidity, spasm, 
or wasting.  There was no crepitus of either knee on 
palpation.  Both knees were tender to palpation.  

Range of motion was 0 degrees of extension to 120 degrees of 
flexion for each knee.  The examiner stated that the Veteran 
"does have pain from motion. reduced."  He also reported 
that there was no fatigability, incoordination, or lack of 
endurance.  As to stability of the knee, the examiner stated 
that the Veteran had negative drawer sign and negative 
McMurray test of both knees.  

This examination result provides no evidence to increase the 
rating assigned for either knee or to provide additional 
ratings.  From this examination, it does not appear that the 
Veteran meets the criteria for a compensable rating under 
Diagnostic Code 5257.  Although the examiner stated that the 
Veteran had pain on motion, the description was so lacking in 
specificity as to not provide any useful information.  For 
example, it is impossible for the Board to determine from 
this description whether the Veteran has pain on motion of 
both knees or the extent that range of motion was reduced due 
to pain.  As far as the limitation on flare ups, regulation 
and case law specifically provide that ratings are to be 
assigned based on objective findings such as observable pain 
on motion.  There are no such findings.  This examination 
does not provide evidence that the ratings should be 
increased based on limitation of motion, including due to 
painful motion, or that any additional or higher rating is 
warranted based on instability or subluxation of either knee.  

On September 17, 2008, the Veteran once more underwent VA 
examination of both knees.  At the time of the examination, 
the examiner stated that there was no claims file for review.  
An addendum was added to the report in October 2008 in which 
the examiner stated that the claims file was made available 
to the examiner and reviewed in October 2008 but that there 
were no changes made for the summary.  

Subjective reports from the Veteran included that he had pain 
of both knees which varied in severity.  He also reported 
stiffness, intermittent swelling, some popping and snapping 
of both knees, but no instability or giving way.  He reported 
flare-ups of bilateral knee pain with walking further than 
one quarter mile and with standing longer 10 to 15 minutes, 
resulting in an inability to function for a few hours.  He 
reported that he had no subluxation, dislocation, or 
constitutional symptoms.  As to his daily activities, the 
examiner commented that the Veteran performs his activities 
of daily living at a reduced pace.  

Physical examination revealed tender knees, no effusion and 
negative Lachman's and McMurray's signs for both knees.  The 
examiner reported that there was no edema or effusion but 
there was mild to moderate lateral instability for both 
knees, with guarding of movement.  

Range of motion measured as right knee extension to negative 
15 degrees and flexion to 95 degrees and left knee extension 
to negative 10 degrees with flexion to 100 degrees.  The 
examiner found pain at the end of the range.  The examiner 
also stated that the degree of functional loss due to pain 
during flare-ups could not be determined because the Veteran 
was not experiencing a flare up during the examination.  

Here, there is only a finding of end range pain.  While it is 
not possible to determine if the Veteran had end range pain 
of the right knee as well as the left, it makes no difference 
in the determination.  Clearly, the examiner conducted the 
examination with consideration of pain on motion as he noted 
the end-range pain.  

From this examination, a compensable rating is not warranted 
under limitation of flexion of either knee under the criteria 
found at Diagnostic Code 5260.  However, under Diagnostic 
Code 5261, extension of the left knee limited to 10 degrees 
warrants the 10 percent rating already assigned while 
extension of the right knee limited to 15 degrees warrants 
only a 20 percent rating.  

The findings of mild to moderate instability of each knee 
satisfy the requirements for a 20 percent rating for each 
knee under Diagnostic Code 5257.  There is no finding of more 
than moderate instability so a higher rating is not warranted 
under Diagnostic Code 5257.  As to the left knee, an 
additional 10 percent rating for limitation of extension, 
including pain, under Diagnostic Code 5261 is to the 
Veteran's advantage.  This results in a 20 percent rating 
assigned under Diagnostic Code 5257 effective September 17, 
2008, and a separate 10 percent rating for limitation of 
motion under Diagnostic Code 5261, also effective September 
17, 2008, the date of VA examination and the date entitlement 
arose.  

As to the right knee, as of September 2008, a rating higher 
than 20 percent for limitation of motion, including pain on 
motion, is not warranted as neither extension limited to 20 
degrees nor flexion limited to 45 degrees is more nearly 
shown.  A separate rating of 20 percent for instability 
combined with a 20 percent rating for limitation of motion is 
more advantageous to the Veteran than a single rating of 30 
percent already assigned by the RO.  This results in a 20 
percent rating assigned for instability under Diagnostic Code 
5257 effective September 17, 2008, and a separate 20 percent 
rating for limitation of extension under Diagnostic Code 
5261, also effective September 17, 2008, the date of VA 
examination and the date entitlement arose.

During the September 2005 hearing, the Veteran stated that he 
had previously worked as a juvenile corrections officer but 
had not worked since 2004.  Hearing transcript at 10.  He 
stated that he could not keep up with the juveniles when his 
work included coaching basketball.  Id.  The Veteran 
attributed this in part to his knee disabilities.  Id.  
Therefore, the Board has considered whether referral for 
extraschedular consideration is warranted in this case.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board is not precluded from raising 
the question of an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

Second, if the RO or the Board finds that the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology, then either the RO or the 
Board must determine whether the veteran's exceptional 
disability picture includes other related factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the Veteran has suffered 
from symptoms or a level of disability not contemplated by 
the rating schedule.  He has reported pain, instability, 
limitation of motion, and swelling.  These first three 
symptoms are addressed in the rating schedule and are 
addressed with regard to disability greater than that 
suffered by the Veteran.  The last is arguably addressed by 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Hence, 
the first prong of the analysis specified in Thun has not 
been met.  

Although no further analysis is necessary, the Board notes 
that a total disability rating based on individual 
unemployability has been in place since 2004 and the Veteran 
has not stated that his knee disabilities alone substantially 
affected his employment prior to 2004.  In the 2004 VA 
examination, he reported missing only 4 or 5 days of work in 
the past year due to knee pain.  This is relatively few days 
of work missed, and it does not equate to marked interference 
with employment.  There is no evidence that his knee 
disabilities have ever resulted in frequent hospitalizations.  
There is no evidence that there are any factors that could be 
considered as additional factors in this case.  Hence, even 
if the first prong of Thun were met, the second is not.  The 
Board finds no basis for referring this case for 
extraschedular consideration.  

In summary, the preponderance of evidence is against 
assigning ratings higher than already assigned by the RO 
prior to September 2008.  As of September 17, 2008, a 20 
percent rating is warranted for moderate instability of the 
left knee and a separate 10 percent rating is warranted for 
limitation of motion of the left knee.  As of September 17, 
2008, a 20 percent rating is warranted for moderate 
instability of the right knee and a separate 20 percent 
rating is warranted for limitation of motion of the right 
knee.  The evidence in this case does not show that any 
higher or additional ratings are warranted.  Nor is the 
evidence in this case so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was partially satisfied by 
letters sent to the Veteran in February 2001, June 2005, 
March 2006, and August 2006.  These letters informed the 
Veteran that doctor's records, medical diagnoses and medical 
opinions could provide a basis to grant his claims.  These 
letters also informed the Veteran that VA would assist him in 
obtaining evidence from physicians who had provided treatment 
as well as evidence from Federal agencies and employment 
records.  In the March 2006 letter, the RO informed the 
Veteran that the evidence needed to substantiate his claims 
was evidence showing that his disabilities had increased in 
severity.  In that letter the RO specifically requested that 
the Veteran submit documentation so that VA could assist him 
in obtaining evidence from Scott and White Hospital, 
consistent with the January 2006 Board Remand.  Again, the RO 
provided a list of the types of evidence that could suffice, 
including not only statements and records from clinicians but 
also statements from individuals who had personal knowledge 
of the manner in which his disabilities had worsened.  In the 
June 2005 letter, the RO informed the Veteran that evidence 
to substantiate an earlier effective date for payment of 
benefits would be evidence to show entitlement arose prior to 
the date awarded.

Much of this notice was not sent to the Veteran after the 
initial decision on his claim.  To the extent of the notice 
provided by the letters described above, the Veteran had 
sufficient time to participate in the processing of his claim 
and appeal after those letters were sent and the RO 
readjudicated the claim by issuance of a Supplemental 
Statement of the Case in February 2009 (issued in May 2009), 
thus curing any timing defects inherent in those letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

The Court has previously stated that notice regarding 
assignment of disability ratings should include that ratings 
are assigned based on the rating schedule found in title 38 
of the Code of Federal Regulations or on an extraschedular 
basis and that, depending on the disability, ratings can vary 
between 0 and 100 percent.  Dingess v. Nicholson, 19 Vet. 
App. 473, 488 (2006).  

To the extent that VA was required to provide general notice 
that the Veteran's disabilities would be rated based on 
diagnostic codes and or extraschedular considerations, none 
of the letters sent to the Veteran for the express purpose of 
providing VCAA notice did so.  That there is a defect in VCAA 
notice does not necessarily mean that the Board must delay 
adjudication of the appeal so that corrective notice can be 
provided to the Veteran.  Rather, such delay is required only 
if the defects in notice have been prejudicial to the 
Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Since the Veteran filed his claim for increased ratings, he 
attended February 2001, October 2002, April 2003, July 2004, 
and September 2008 VA examinations to determine if knee 
disabilities warranted a higher rating.  These examinations 
included measurement of the range of motion of the Veteran's 
knees and tests for stability of his knees as well as 
interviews regarding pain, flare-ups, instability, and other 
symptoms of his disabilities.  During the Board hearing, the 
Veteran remarked as to his ability to straighten and bend his 
knees, as well as fatigue, pain, frequency of treatment, and 
the effect of his disabilities on employment.  He was 
provided with a Statement of the Case in April 2002 which 
included the full text of the regulation governing 
extraschedular consideration as well as all potentially 
applicable diagnostic codes found in Title 38 of the Code of 
Federal Regulations and the various percentages available for 
given criteria.  VA also provided the Veteran with 
Supplemental Statements of the Case in November 2002, June 
2004, March 2005, May 2005, September 2005, and February 2009 
addressing his claims.  

The Board is not contending that these post initial 
adjudication documents provided VCAA notice.  Rather, given 
these post initial adjudication documents and participation 
in so many VA examinations a reasonable person would 
understand what evidence was needed to show that a higher 
rating was warranted.  That the Veteran provided testimony 
going to the stability of his knees, pain on motion, and his 
ability to bend and straighten his knees also tends to show 
that he is aware of what is important in the assignment of 
ratings for his disabilities and of what needs be shown for 
award of higher ratings.  Therefore, the Board finds that the 
Veteran has not been prejudiced by defects in VCAA notice in 
this case and it would serve no useful purpose to remand this 
case in order to correct the defects in VCAA notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Associated with the claims file are VA 
outpatient treatment records as well as private treatment 
records from Scott and White and Providence Health Center.  
The Veteran has also submitted general evidence regarding 
arthritis from an internet site.  Medical examinations of the 
Veteran's knees were afforded the Veteran on the dates 
indicated above.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




















	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of a right knee injury with arthritis is denied for 
the period prior to October 3, 2002.  

Entitlement to a disability rating higher than 30 percent for 
residuals of a right knee injury with arthritis is denied for 
the period prior to September 17, 2008.  

Entitlement to a 20 percent disability rating for limitation 
of motion of the Veteran's right knee is granted, for the 
period from September 17, 2008 forward, subject to 
regulations governing the payment of monetary awards.  

Entitlement to a 20 percent rating for instability of the 
Veteran's right knee is granted for the period from September 
17, 2008 forward, subject to regulations governing the 
payment of monetary awards.  

Entitlement to a disability rating higher than 10 percent for 
a left knee disorder is denied for the period prior to 
September 17, 2008.  

Entitlement to a 10 percent disability rating for limitation 
of motion of the Veteran's left knee is granted for the 
period from September 17, 2008 forward, subject to 
regulations governing the payment of monetary awards.  

Entitlement to a 20 percent disability rating for instability 
of the Veteran's left knee is granted for the period from 
September 17, 2008 forward, subject to regulations governing 
the payment of monetary awards.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


